Judgment of the Supreme Court, *355Bronx County (Daniel J. Sullivan, J.), rendered on May 15, 1984, convicting defendant of robbery in the first degree, robbery in the second degree, and grand larceny in the third degree and sentencing defendant to concurrent indeterminate terms of imprisonment of 3 to 9 years for each robbery charge and 2Vs to 7 years for the grand larceny charge, unanimously modified, on the law, to reduce the grand larceny sentence to lió to 4 years’ imprisonment, and otherwise affirmed.
On April 13, 1984 defendant pleaded guilty to charges of first and second degree robbery and third degree grand larceny in satisfaction of all the counts of his indictment. Defendant was sentenced as a class D felon to a 2Vá to 7-year term of imprisonment for his third degree grand larceny conviction. Third degree grand larceny (Penal Law § 155.30 [5]), however, is a class E felony carrying a maximum prison term of lVs to 4 years. Defendant’s sentence for third degree grand larceny is accordingly reduced to a term of 1 VS to 4 years’ imprisonment, the maximum sentence for a class E felony. Concur—Murphy, P. J., Sandler, Ross, Asch and Ellerin, JJ.